MOTION FOE BEHEABING.
The foregoing opinion was filed December 22d, 1874. On the 2d of January, 1875, the Railway Company filed a motion for reargument and review. Said motion was heard at the January Term 1875 of this court, and was argued orally by J. P. Usher and T. A. Hurd, on the part of the Railway Company. No brief on file on part of defendant in error, in opposition to the motion.
J. P. Usher, and T. A. Hurd, in support of the motion:
It seems to us, that this court has mistaken and misapprehended the facts in this case, as shown by the record. The decision affirming the judgment upon the ground that the “general finding” of the jury gave character to, limited and controlled the special findings of facts, has operated a com*57píete surprise upon plaintiff in error, the ruling in this respect being contrary to and a departure from the well-settled rules of law. The record shows that plaintiff in error demanded a special verdict. It was error to receive a general verdict over the objection of the plaintiff in error. The record shows that plaintiff in error moved the court to strike out the general finding, and that the said court overruled the motion; it was error, and this court has overlooked the record in that particular. Twelve distinct objections to the verdict by plaintiff in error are set out in the record. These were made before the jury was discharged, and the court was requested to require the jury to make the proper findings, which reqfiest was overruled and exceptions taken. This court evidently overlooked the record in this particular, to the prejudice of plaintiff in error, for the thing was done which this court decides ought to have been done, and holds the plaintiff in error prejudiced because it was not done.
Again, this court erroneously assumed and held that there was a street-crossing where this accident happened. The verdict is contradictory on this subject; the 7th and 21st findings are in conflict. All the evidence tending to prove a right in the public to pass there was objected to, which objections have not been passed upon by this court, but it is taken for granted and decided that Pointer was injured at a public crossing, which is not true.
The decision of this court in this cause upon the question of coitributory negligence is so great a departure from the established rules of law, as to deprive corporate and other unpopular suitors of all protection by the courts.
With profound respect for the court, we are compelled to say that we believe a great mistake has been made, and injustice done. Upon the trial of the cause in the court below, and at its very commencement, a special verdict was demanded. This court has often decided that the right to such verdict could not be denied, and in the case of National Bank v. Peck, 8 Kansas, 661, the office of a special verdict is remarkably well stated. The verdict in *58this case contains a special and a general verdict, upon which general verdict a stress has been laid; indeed it may be said to be the turning point in the case, and in our opinion, the decision of the court changes the plain meaning of the 13th finding. Now we think all will agree that the clause of general verdict should have been struck out upon.the motion of plaintiff in 'error. Generally and specifically the district court was besought to make this verdict conform to and be a special verdict. On the record all this appears. The court was specially requested to instruct the jury to amend the last finding in their verdict so as to change the same from the form of a “general finding,” and to read, “That if plaintiff is entitled to judgment upon the foregoing facts, we find for plaintiff, and assess his damages at $5,000.” That application the district court overruled, and the defendant excepted. And here we earnestly ask, what authority or right existed in the trial court to receive anything else from the jury than a lawful special verdict? The last finding was not a finding of any fact, and if ought not to have any weight in a special verdict. In the case of The People v. Williamsburg Turnpike Co., 47 N. Y., 586, the jury found several special findings upon which the court directed a general verdict, and the Court of Appeals decided that the findings were defective, and said: “The defects cannot be cured by intendment. Where the verdict is special the jury cannot be presumed to have fou/nd more than is specified in their verdict.” And see 6 Abbott’s Prac. Rep., N.S., 263; Hobart, 53. It is one of the maxims of the law, old as the law itself, which we hope is not yet obliterated in Kansas, that “ where the court cannot take judicial notice of the fact, it is the same as if the fact had not existed.” Under this maxim, in Broom’s Legal Maxims, marginal page 164, the author says: “So on writ of error for error in law, the court will not look out of the record; and on a special verdict, they will neither assume a fact not stated therein, nor draw inferences of facts necessary for the determination of the case from other statements contained therein.” The decision in this *59Pointer case is directly in conflict with this maxim. It is as certainly so as it is possible for the human mind to comprehend. Certainly, this court does not mean to put itself in conflict with all authority. In a former case in this court, that of McGonigle v. Gordon, 11 Kas., 167, a general finding was wholly ignored by this court; and we could have hardly expected a resort to an irregular general verdict in this case to sustain a judgment upon an intendment imagined to be found in such general verdict, which was erroneously allowed to have a place in the special verdict. The quotation from 47th N. Y. shows that in the judgment of the Court of Appeals that could not be done.
"We insist that if such general verdict is to make any figure in this case now, we were entitled to a new trial, because it was allowed to be returned in the special verdict. We exclaim, What kind of justice is it that allows a jury to return a general verdict against the law, and our sturdy opposition from first to last, and that same verdict invoked to sustain a judgment! We cannot believe the court fully comprehended, and we fain believe it must have overlooked that we strove to purge from the verdict this improper finding. We cannot avoid asking, Was this general finding justified by the law? Did the defendant company object and protest against it? Were its objections disregarded? Did the trial court err in doing so ? And would this court, upon the verdict, if shorn of that illegal general verdict, have pronounced the judgment it has? In all sincerity and fairness, must not all these inquiries be answered in favor of the railroad company ? We have shown that the general verdict could not be resorted to to abate from the force and meaning of the other parts of the verdict, but we ought not to be put to that argument, because in all fairness and justice that clause of general finding should have been struck from the record, and if the plaintiff Pointer claimed that the company was guilty of great negligence, and he of but slight, it was his duty to ascertain from the jury whether they so intended to find, and that in direct words, leaving nothing to inference. There is no am*60biguity whatever, in the 13th finding. The jury found that the plaintiff was guilty of negligence contributing to the inquiry. A finding of unqualified “negligence;” there is no occasion to resort to other parts of the verdict to learn what these words mean; and it does seem remarkable to us, that we should be admonished that if we did not understand this to be a finding of slight negligence on the part of Pointer, we should have made further inquiry of the jury what they meant. The only difference in the two findings, 12th and 13th, one for the plaintiff and the other for the defendant, is in the use of the word “gross” launched against the company. This word is said by Redfield to be a vituperative epithet; (2 Redfield on Railways, 201, 202;) and if we go to the very marrow of the case, the accident itself, we have only to borrow the words of the Exchequer Court in Ireland, to show that there was no culpability on the part of the defendant below, even within the present decision of this court. We quote from §23, p. 202, of Redfield on Rlys.: “The plaintiff cannot recover unless the injury is caused by the negligence of the defendant, nor even then if he has so far contributed to the accident, by want of ordinary care, that but for that the accident would not have happened.” It is admitted by everybody that Pointer was negligent in going onto the track, and walking along it. He had no right there. If he had not been on the track he would, not have been hurt. If he had used ordinary care in listening or watching for the train, he would not have been hurt; (see Finlay son’s Case, 1 Dillon, 579.) Why is negligence imputed to the company for moving its train where there was noise, and no .imputation upon Pointer for going upon the track at such time? Why is complaint made of the company for not having a watchman upon the rear end of the train, when its bell was rung, a whistle was blown, and men standing cjose at hand shouted to Pointer to get off the track ? Why is the company complained of for operating its train on that day in the manner it did, when the train had been thus operated ever since the road had been built?
*61We will not conceal from the court the surprise which this decision has occasioned. We are constrained to say that the most appalling consequences may he expected to flow from it. In cases where negligence is the issue, and the defendant an unpopular, suitor, this decision cuts to the bone. The trial court under it will be bound to instruct the jury that if they believe from the evidence that the injury to plaintiff was caused by the gross negligence of the defendant, though the plaintiff was guilty of negligence contributing to the injury, the jury are to find for the plaintiff. So everybody must and will understand the decision. We do not believe the court intends to enunciate any such principle of law.
But we think the law respecting special verdicts is, that the jury should find facts only, leaving the court to apply the law: That mixed questions of law and fact cannot be submitted to the jury: That the question of negligence being a mixed question of law and fact, the trial court had no right to submit that question to the jury in this case. If the jury make findings upon questions of law, or upon mixed questions of law and fact, we insist that it is the duty of the trial court to strike them out, and of this court to disregard them. We understand the 12th, 13th, and last findings, to be questions of this character, and should not have been submitted to the jury, and should have been stricken from the verdict. Our first instruction asked was, that the jury be directed to' find facts only. The first innovation upon our theory of a special verdict, of which we have knowledge, was upon the trial of this cause, before appealed to this court. On that trial, and on the last, we insisted that the jury should be directed to find facts only. We insist that the 12th, 13th, and last findings have no right to be in this verdict. If the jury can find these mixed questions, then the judge has one duty only to' perform, and that, to determine from the facts found, whether the jury found the law properly on these mixed questions.
If the three findings last mentioned be expunged, there can be no question but that the defendant below is entitled to *62a judgment upon the findings. The 19th finding alone is decisive of the case, as we believe. There is no question but that Pointer was walking easterly upon the track, and after he went upon it he never looked in either direction, nor took the least precaution for his own safety. He was in'a dangerous place, and knew it, and was bound to do something to protect himself from injury. Having failed to do this, ought he to recover? (See a case tried in the United States circuit court, November Term 1873, of Alcorn v. Pacific Railroad, before Judge Dillon.)
When this cause was first in this court, we were notified that if Pointer was on a street public either in law or in fact, when the accident occurred, he would not be a trespasser upon the right of the railway company, so as to relieve the company from reasonable and ordinary care to avoid injuring Mm. This court now starts out in its opinion by asserting that the train was started backwards “ over a public crossing.” We are bound to say there is no warrant for this statement, and we have a right to the judgment of the court whether the evidence, (which necessarily had to be of record in order to establish that this was a public crossing,) did establish such fact. We objected to every particle of it from first to last. The only evidence offered on that point was the city ordinance. It is not pretended that that ordinance gave the public any right to enter upon the premises. After the plaintiff rested his case without any testimony of assessment or payment of damages, the defendant moved to strike the copy of the ordinance from the evidence, and again, by 3d instruction, that the jury should disregard the ordinance. The court erred in all its rulings and decisions respecting the ordinance. It left the jury to give some effect to the ordinance, and made the conflict in the findings, there being no evidence that there was any such street in law. Was there a street in fact? The evidence that was offered by the plaintiff to establish that point, did not prove that the public had ever passed where this man was injured until after it was graded by the Railroad Company. It was in fact impassable, and whoever *63passed in that direction before the railroad was built, passed along- the river bank at a distance of about 148 feet east of where Pointer was injured. We refer to the testimony of W. O. Gould, and assure the court that if a re-argument is permitted, we can make good mur assertion, that there was no street public, either in law or in fact, where the man was injured; that the district court erred in its admission and rejectment of evidence respecting the same, and in its charge to the jury; that the whole case touching the street and alleged public way, was a flagrant assumption which the jury had no right to find, and which the court below, according to every principle of law, was bound to have set aside. The Railroad Company proved by several witnesses, among whom were the yard-masters of the railroad companies in charge and direction of the tracks, that they warned and endeavored to keep the public off from them. There was not one particle of evidence to the contrary. The injury occurred in the vicinity of the depot, where the public necessarily had to come to transact its business with the company, and though this was the fact, yet strangers and intruders who had no business there were ordered off, and we endeavored to have the jury find the fact that it was so, and especially requested the court to have them find that fact, and excepted to this decision, and are not a little astonished to find, in the opinion of this court, that this exception was of minor importance, more especially when the court plants the case upon the grounds that Pointer was at a public crossing. We endeavored to have the jury find the exact place where the injury occurred. The testimony showed that it was sixty-five feet south of Chestnut street, and at no supposed street crossing at all. Almost all our questions propounded upon the coming-in of the jury had reference to this supposed street in one way or another. We cannot be charged with having omitted anything in respect to the alleged street, by which it should be conceded that there was a street public there, either in law or in fact. It is not to be denied that half the battle, by the former decision of this court, depended *64upon the question whether Pointer was in point of fact a trespasser at the time and place where he was injured. The court in its opinion now in question has taken it for granted that he was not. It supposes that the injury occurred upon grounds that would be covered by Chestnut street, if the same was protracted to the river, and upon its crossing of Water street, which the decision supposes to have there been lawfully laid out. In short, that he was injured upon a street crossing, where the parties had equal rights to be. The action of the court, in taking it for granted that the accident occurred at a public street crossing, is most disastrous to plaintiff in error, and in all-becoming deference we do pray the court to grant our prayer to be heard upon this question.
The opinion of the court was delivered by
Brewer, J.: On a motion like this I am not ordinarily inclined to write an opinion. Nor do I now intend to go-over the ground traversed in the opinion already written. I merely seek to guard against certain conclusions which counsel erroneously draw from that opinion. And first: The court has not receded from the proposition laid down in the case of The L. L. & G. Rld. Co. v. Rice, 10 Kas., 426, that a party is entitled to a special verdict, (though upon the law as it now stands, quaere: see laws 1874, ch. 91, page 140.) Nor has it questioned the doctrine that special matter lawfully found prevails over a general verdict. Counsel contend that the last finding, which is in the form of a general verdict, was unlawfully returned by the jury, and received by the court; that it ought to have been stricken out, or amended, on the motion which was made; and that with that out, the conclusion of this court would have been.different. I am inclined to think (and as'Judge Valentine contemplates writing out his views, I am here expressing my own opinion without consultation with the other Justices,) that the motion should have been sustained, though the statement prepared by •counsel, and submitted to the jury, as the form of a special verdict, is very different from that contemplated by the statute, *65(First National Bank v. Peak, 8 Kas., 660,) and more resembles a finding upon particular questions of fact, which is proper only in conjunction with a general verdict. But even if the finding had been stricken out, or amended, as suggested, its influence would- have been the same upon the mind of the court. It was used by us simply as throwing light on the intention of the jury in the 13th finding, and in no degree for the purpose of overriding that intention. The intention of a jury is to be sought in a special verdict, as the intention of a party executing any other instrument. • What do they mean by this collection of words, which they have returned as a special verdict ? is always the first question. And anything which throws light upon that meaning is proper matter of consideration. Thus and thus only was this last finding used. It was an expression from the jury. Whether ruled out or in by the court, it was still the same expression from the jury. If without any such finding the record disclosed the fact that the foreman of the jury, in the presence and with the apparent assent of his fellows, and upon the return of the verdict, had stated to the court, “ we mean by the 13th finding slight negligence,” could it be doubted that such circumstance would and ought to have great weight with us in determining the intention of the jury? It was not the province of this court' to first examine the evidence as it appeared in the record, and. form our conclusions as to the negligence of the plaintiff, and then- seek to- reconcile the finding with those conclusions. That would be making us the triers of the question, rather than the jury. I have no hesitation in saying that if I had. conceived that to have been the proper method of examination, I- for one, should have come to a different conclusion upon the whole case. Eather was it our duty,- as I conceive, - to ascertain in the first place what the jury intended, and then whether that could be upheld by the testimony. Following this line of inquiry, we sought first to ascertain what the jury intended by the 13th finding. Two findings stand side by side, in one of which the jury characterize the conduct of the-railroad company as negligent, describe the degree of negli*66gence, (for, under the rulings in this state the adjective “gross” is not a mere vituperative epithet, but a term of classification,) and assert that it was the immediate cause of the injury, in the other of which they characterize the conduct of the plaintiff as negligent, but do not indicate the degree, nor whether it proximately or remotely contributed to the injury. This difference between the two findings naturally indicated that the jury did not consider the conduct of the parties as equally negligent, or as equally contributing to the injury. The court before whom the case was tried construed this finding against the company, and after a patient examination of the whole record we came to the same conclusion. We suggested in the opinion filed some and only some of the more prominent considerations which influenced our judgment. We might have noticed many others. We did not attempt to conceal the embarrassments and doubts we had. And counsel may be assured that questions of such doubt do not pass from us until after a most thorough and patient examination of the record.
The other question, as to whether the verdict, as we con•strued it, could be upheld, was of no less difficulty. We did not in the opinion, and do not now, indorse the doctrine of “ comparative negligence,” nor does it seem to us correct that a party guilty of ordinary negligence can recover simply because the other party was guilty of greater negligence. The rule as we understand it, was laid down in Sawyer v. Sauer, 10 Kas., 466. In reference to the cases in which it is proper to submit to a jury the question of negligence, I can do no better than quote from the language of Mr. Justice Hunt, in Railroad Co. v. Stout, 17 Wall., 663. After stating cases on either side in which it is proper to declare as a matter of law that it is or is not negligence, he says: “ But these are extreme cases. The range between them is almost infinite in variety and extent. It is in relation to the intermediate cases that the opposite rule prevails. Upon the facts proven in such cases, it is a matter of judgment and discretion, of sound inference, what is the deduction from the undisputed facts. *67Certain facts we may suppose to be clearly established, from which one sensible, impartial man would infer that proper care had not been used, and that negligence existed; another man equally sensible and equally impartial would infer that proper care had been used, and that there was no negligence. It is this class of cases, and those akin to it, that the law commits to the decision of a jury. Twelve men of the average of the community, comprising men of education and men of little education, men of learning and men whose learning consists only in what they have themselves seen and heard, the merchant, the mechanic, the farmer, the laborer — these sit together, consult, apply their separate experience of the affairs of life to the facts proven, and draw a unanimous conclusion. This average judgment, thus given, it is the great effort of the law to obtain. It is assumed that twelve men know more of the common affairs of life than does one man — that they can draw wiser and safer conclusions from admitted facts thus occurring than can a single judge.” This it seems to me states the true rule, in language most apt and clear. I think the motion for a rehearing should be overruled.
Valentine, J., concurs.
Kingman, C. J., dissents.